DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 16-19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims:
The feature of “at least two longitudinal slots” located “symmetrically in the bottom part of the bar and partially in the fastening base”, as recited in each of claims 1-4, is not shown in the originally-filed drawings.
The feature of the pin having “variable section”, such that the “pin section in its middle part” has “less dimension than at pin’s edges”, as recited in each of claims 1-4, is not shown in the originally-filed drawings.
The feature wherein “the length of the slots is less than the length of the locking thermosensitive element”, as recited in claim 5, is not shown in the originally-filed drawings.
The feature wherein “the tip of the mentioned needle of tubular push-bar contains an additional side hole”, as recited in claim 6, is not shown in the originally-filed drawings.
The feature wherein the top part of the spray element includes “at least three openings which are positioned under the angle of 120 degrees”, as recited in claim 14, is not shown in the originally-filed drawings.
The feature wherein the top part of the spray element includes “at least four openings which are positioned under the angle of 90 degrees”, as recited in claim 15, is not shown in the originally-filed drawings.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It should first be noted that the claims of the instant application are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors, as well as indefinite language.  The structure which goes to make up the device must be 
	This Office has attempted to highlight some of the more notable indefiniteness issues in the claims, however the following list of issues should not be construed as an exhaustive list of all such instances.  Applicant should review the claims for compliance with 112(b) and revise the claims accordingly.
	In each of independent claims 1-4, the preamble begins with “The”, which is improper for an independent claim, since nothing has yet been introduced.
	In each of dependent claims 5-15, the preamble begins with “A”, which is improper because, as dependent claims, the claims refer back to other claims.
	In each of claims 1-4, there are numerous introduced elements which either lack a preceding “a” or “an”, when they are first introduced into the claim, and which also lack a preceding “the” or “said”, when the elements are referred to again.
	In each of claims 1-4, there are sentence breaks with a period followed by a capital letter which begins a new sentence (see lines 12-13 in each of claims 1 and 2, and see lines 7 and 8 in each of claims 3 and 4).  As noted above, the claims must be in one sentence form only.
	Throughout the claims, the phrase “are performed” or “is performed” is used, which renders the claims unclear.  These meaning of these phrases is not clear and could be construed as indicating method steps, which is confusing in an apparatus claim.
	In each of claims 1-4, the recitation, “a hollow for placing a locking thermosensitive element” is somewhat unclear.  The remainder of the bodies of claims 1-4, as well as the recitations in dependent claims 7 and 8, seem to indicate that the “locking thermosensitive element” is a positively required structural element of the claimed device, yet the phrase “for placing a locking thermosensitive element” is merely a functional statement of the “hollow”, which creates doubt as to whether or not the claimed device requires the “locking thermosensitive element”.
	In each of claims 1-4, the recitation, “locking thermosensitive element forms up a retainer for the mentioned rod” is unclear.  This metes and bounds of this recitation cannot be deciphered.
	In claim 14, the recitation, “there are at least three openings which are positioned under the angle of 120 degrees” is indefinite.  The term “at least three openings” can encompass more than three openings, which is an impossible configuration for the claimed “spray element”.  In order for the “openings” to be spaced apart by 120 degrees, there can only be a maximum total of three openings, since the circumferential surface of the spray element cannot exceed 360 degrees.  Also, it is unclear what these “openings” represent, as compared to the “two symmetrical spray holes” introduced in each of claims 1-4.  To what exactly are these “openings” referring?
In claim 15, the recitation, “there are at least four openings which are positioned under the angle of 90 degrees” is indefinite.  The term “at least four openings” can encompass more than four openings, which is an impossible configuration for the claimed “spray element”.  In order for the “openings” to be spaced apart by 90 degrees, there can only be a maximum total of four openings, since the circumferential surface of the spray element cannot exceed 360 degrees. Also, it is unclear what these “openings” represent, as compared to the “two symmetrical spray holes” introduced in each of claims 1-4.  To what exactly are these “openings” referring?
	Also, throughout the claims, there are numerous instances of recitations which lack clear antecedent basis.  Examples of such are as follows:
“the outlet of the container” (claim 1, line 3)
“the closure element” (claim 1, line 3)
“the spray element” (claim 1, lines 7-8)
“the bottom part of the bar” (claim 1, lines 10-11)
“the foundation” (claim 1, line 13)
“the outlet of the tubular push-bar” (claim 1, line 18)
“the top part of the spray element” (claim 1, lines 22-23)
“the spray element sides” (claim 1, line 24)
“the mentioned rod” (claim 1, line 26)
“the spring” (claim 1, line 27)
“the specified locking element” (claim 1, line 32)
“the outlet of the container” (claim 2, line 3)
“the closure element” (claim 2, line 3)
“the spray element” (claim 2, lines 7-8)
“the bottom part of the bar” (claim 2, lines 10-11)
“the foundation” (claim 2, line 13)
“the outlet of the tubular push-bar” (claim 2, line 18)
“the top part of the spray element” (claim 2, lines 22-23)
“the spray element sides” (claim 2, line 24)
“the feature to connect…” (claim 2, line 25)
“the forced-actuation device” (claim 2, lines 25-26)
“the mentioned rod” (claim 2, line 27)
“the spring” (claim 2, line 28)
“the specified locking element” (claim 2, line 33)
“the fire-extinguishing device” (claim 3, line 1)
“the feature of connection with locknut” (claim 3, line 2)
“the closure element” (claim 3, line 3)
“the spray element” (claim 3, line 3)
“the fastening hollow base” (claim 3, line 4)
“the bottom part of the bar” (claim 3, line 5)
“the foundation” (claim 3, line 8)
“the variable section” (claim 3, line 11)
“the outlet of the tubular push-bar” (claim 3, line 12)
“the top part of the spray element” (claim 3, lines 17-18)
“the spray element sides” (claim 3, line 19)
“the mentioned rod” (claim 3, line 20)
“the spring” (claim 3, line 21)
“the specified locking element” (claim 3, line 26)
“the fire-extinguishing agent” (claim 3, line 27)
“the fire-extinguishing device” (claim 4, line 1)
“the feature of connection with locknut” (claim 4, line 2)
“the closure element” (claim 4, line 3)
“the spray element” (claim 4, line 3)
“the fastening hollow base” (claim 4, line 4)
“the bottom part of the bar” (claim 4, line 5)
“the foundation” (claim 4, line 8)
“the variable section” (claim 4, line 11)
“the outlet of the tubular push-bar” (claim 4, line 12)
“the top part of the spray element” (claim 4, lines 17-18)
“the spray element sides” (claim 4, line 19)
“the feature to connect…” (claim 4, line 21)
“the forced-actuation device” (claim 4, line 21)
“the mentioned rod” (claim 4, line 23)
“the spring” (claim 4, line 24)
“the specified locking element” (claim 4, line 29)
“the fire-extinguishing agent” (claim 4, line 30)
“the tip of the mentioned needle” (claim 6, line 1)
“the actuation temperature” (claim 8, line 1)
“the container” (claim 11, line 1 - as it depends from each of claims 3 and 4 through multiple dependency via claim 5)
“the quantity of fire-extinguishing agent” (claim 12, line 1 - as it depends from each of claims 3 and 4 through multiple dependency via claim 5)
“the mentioned container” (claim 12, lines 1-2 - as it depends from each of claims 3 and 4 through multiple dependency via claim 5)
“the container’s…” (claim 13, line 1 - as it depends from each of claims 3 and 4 through multiple dependency via claim 5)


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-5, 7 and 11 are rejected, as well as the claims can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Klug et al., US Patent Application Publication No. 2017/0036048.
	As to claims 1 and 3, Klug shows a fire extinguishing device (1; see Figs. 1-2), including: a container (2) filled with a pressurized gas fire-extinguishing agent (at 7); a locknut (“connecting piece” with “female thread 25”, as shown in the drawings and described in lines 3-4 of paragraph [0049]); a closure element (5); a lock and release device including a hollow push-bar casing (11), with at least two longitudinal slots (19) symmetrically formed in a bottom part of the push-bar casing, and a tubular push-bar (13 + the piece directly connected with 13) with a compressed spring (15) located inside the push-bar casing, wherein the push-bar includes a hollow needle (13) on a foundation thereof which contains at least two symmetrical holes (through which pin 16 passes); a pin (16) located in the holes in a position transverse to an outlet of the push-bar, whereby the pin fastens the push-bar in a springed position, with the pin including a variable section, whereby a middle part thereof has a smaller dimension as compared to opposing ends of the pin (see Fig. 2); a hollow cylindrical cap spray element (12) with a bottom part (proximate 21) having at least two symmetrical outlets (through which pin 16 passes) coincident with the pin and the slots, the spray element having a hollow region in a top part (20) thereof; a locking thermosensitive element (24) located in the hollow region, the 
	As to claims 2 and 4, Klug shows a fire extinguishing device (see Figs. 3-4), including: a container (2; as discussed with respect to the embodiment shown in Figs. 1-2) filled with a pressurized gas fire-extinguishing agent; a locknut (“connecting piece” with “female thread 25”, as shown in the drawings and described in lines 3-4 of paragraph [0049]); a closure element (5; as discussed with respect to the embodiment shown in Figs. 1-2); a lock and release device including a hollow push-bar casing (11), with at least two longitudinal slots (19) symmetrically formed in a bottom part of the push-bar casing, and a tubular push-bar (13 + the piece directly connected with 13) with a compressed spring (15; as discussed with respect to the embodiment shown in Figs. 1-2, and shown in Figs. 3-4 without the reference number) located inside the push-bar casing, wherein the push-bar includes a hollow needle (13) on a foundation thereof which contains at least two symmetrical holes (through which pin 16 passes); a pin (16) located in the holes in a position transverse to an outlet of the push-bar, whereby the pin fastens the push-bar in a springed position, with the pin including a variable section, whereby a middle part thereof has a smaller dimension as compared to opposing ends of the pin (see Fig. 4); a hollow cylindrical cap spray element (12) with a bottom part (proximate 21) having at least two symmetrical outlets (through which pin 16 passes) coincident with the pin and the slots, the spray element having a hollow region in a top part (20) thereof; a locking thermosensitive element (24) 
	As to claim 5, the length of the slots of the Klug device are shown to be less than the length of the thermosensitive element (see Figs. 1 and 4).
	As to claim 7, the thermosensitive element of the Klug device is a thermal lock.
	As to claim 11, the volume of the container of the Klug device is disclosed as overlapping with the recited range (see paragraph [0016]).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 6, 8-10 and 12-15 are rejected, as well as the claims can be understood, under 35 U.S.C. 103 as being unpatentable over Klug et al.
	As to claim 6, Klug shows all of the recited limitations as set forth in claim 5, and further, Klug shows the push-bar needle including a tip with a hole.  However, Klug is silent as to the tip St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA 7 1977).
	As to claim 8, Klug shows all of the recited limitations as set forth in claim 7, and further, the thermal lock element of Klug implicitly includes an actuation temperature.  However, Klug is silent as to an optimum actuation temperature or a workable actuation temperature range for the thermal lock element.  One having ordinary skill would have readily understood that thermal lock elements like that shown by Klug can be manufactured to have a wide variety of actuation temperatures which can be employed as desired for use in a fire extinguishing device where an optimum, predetermined triggering temperature is expected to occur in the event of a fire.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a thermal lock element having an actuation temperature within the recited temperature range when such is dictated by an expected, predetermined triggering temperature in the event of a fire where the device of Klug is intended to be employed, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
	As to claim 9, Klug shows all of the recited limitations as set forth in claim 5, and Klug further discloses that the closure element can be a membrane element (see paragraph [0011], 
	As to claim 10, Klug shows or renders obvious all of the recited limitations as set forth in claim 9, however Klug is silent as to an optimum thickness or a workable thickness range for the membrane.  One having ordinary skill would have readily understood that a thickness of the membrane shown by Klug would be chosen based on known parameters of other elements of the device, such as the width of the opening of the container across which the membrane is located, a pressure of the gaseous fire-extinguishing agent held within the container, and/or the degree of sharpness of the needle used for puncturing the membrane.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a membrane having a thickness within the recited thickness range when such is dictated by known parameters of other elements of the device as discussed above, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
In re Aller, 105 USPQ 233 (CCPA 1955).
	As to claim 13, Klug shows all of the recited limitations as set forth in claim 5, and Klug further shows that the container includes a length and a width.  However, Klug does not expressly disclose the container length having an optimum length or a workable length range within the recited length range, or the container width having an optimum width or a workable width range within the recited width range.  As discussed above, Klug expressly discloses a usable range of container volumes which fully overlap with the volume range recited in claim 11.  Thus, it is extremely likely that at least one exemplary container disclosed by Klug would have a In re Aller, 105 USPQ 233 (CCPA 1955).
	As to claims 14 and 15, Klug shows all of the recited limitations as set forth in claim 5, and Klug further shows that the top part of the spray element can include at least three or at least four spray holes.  However, Klug is silent as to arranging the spray holes in a manner wherein three holes are positioned 120 degrees apart, or wherein four holes are positioned 90 degrees apart.  One having ordinary skill would have readily recognized that the arrangement of the spray holes in the spray element of Klug determines the outflowing direction of the fire-extinguishing agent from the device, and optimizing the hole locations for directing the agent towards an area being protected from fire by the device would be a clear consideration when determining how many holes the spray element should include, as well as how the holes should be arranged on the spray element.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the spray holes of the Klug In re Kuhle, 188 USPQ 7 (CCPA 1975).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Johnston, Arsenault et al., Matsumoto et al., Asano, Fujiki and Yoshida, US Patent Application Publication to Yoshida, and International Application Publication to Sokolnikov, are cited as of interest.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/DARREN W GORMAN/Primary Examiner, Art Unit 3752